United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
                 THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-40877
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MICHAEL EUGENE SANCHEZ,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:04-CR-39-1
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Michael Eugene Sanchez appeals his conviction and sentence

for possession with the intent to distribute 801 kilograms of

marijuana, in violation of 21 U.S.C. § 841.

     Sanchez argues that the evidence was insufficient to show

that he knew that he possessed the particular type and quantity

of controlled substance in this case.    His argument is based on

the Supreme Court’s ruling in Apprendi v. New Jersey, 530 U.S.
466 (2000).    Sanchez states that he is raising this issue to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40877
                               -2-

preserve it for Supreme Court review.    This issue is foreclosed

by our opinion in United States v. Gamez-Gonzalez, 319 F.3d 695,

700 (5th Cir. 2003).

     Sanchez also argues, for the first time on appeal, that the

district court lacked jurisdiction to convict and sentence him

because 21 U.S.C. § 841 is unconstitutional under Apprendi.

Sanchez also acknowledges that he is raising this issue to

preserve it for Supreme Court review.    This issue is foreclosed

by our opinion in United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000).

     AFFIRMED.